In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00083-CV
     ___________________________

  IN THE INTEREST OF A.S., A CHILD



  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-699282-21


  Before Womack, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Walker
                            MEMORANDUM OPINION

       Father appeals from the trial court’s judgment terminating his parental rights to

his child on the grounds that Father had endangered the child, had failed to comply

with his court-ordered service plan, had failed to complete a court-ordered substance-

abuse treatment program, and that termination was in the child’s best interest.1 See

Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (P), (b)(2). We affirm.

       Father’s appointed appellate counsel filed an Anders brief stating that there are

no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.

1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth

2003, no pet.) (holding that Anders procedures apply in cases terminating parental

rights).   The brief meets the Anders requirements by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. Further, Father’s counsel (1) provided Father with a copy of the

Anders brief, (2) informed Father of his rights to file a pro se response and to seek

discretionary review from the supreme court, and (3) advised Father of his right to

access the appellate record and provided to him a form motion for effectuating that

purpose. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Father

did not file a response, and the Texas Department of Family and Protective Services

declined to file a brief.

       The child’s Mother also had her parental rights terminated but did not appeal
       1

the judgment.


                                           2
      When an Anders brief is filed, we must independently examine the record to

determine if any arguable grounds for appeal exist. In re C.J., 501 S.W.3d 254, 255

(Tex. App.—Fort Worth 2016, pets. denied). Our examination should consider the

record, the briefs, and any pro se response. In re L.B., No. 02-19-00407-CV, 2020 WL

1809505, at *1 (Tex. App.—Fort Worth Apr. 9, 2020, no pet.) (mem. op.).

      After careful review, we agree with Father’s counsel that there are no arguable

grounds for appeal in this case. We affirm the trial court’s judgment terminating

Father’s parental rights. Father’s counsel remains appointed in this case through any

proceedings in the supreme court unless otherwise relieved of these duties. See In re

P.M., 520 S.W.3d 24, 27 (Tex. 2016).

                                                    /s/ Brian Walker

                                                    Brian Walker
                                                    Justice

Delivered: August 4, 2022




                                         3